Webb, Judge.
This appellant was found guilty on three counts of violating Georgia Criminal Code § 26-2101 (c) and he enumerates two alleged errors in this appeal. We quote them: (1) "Georgia’s obscene device statute, Georgia Code '§ 26-2101 (c), as written and/or as applied to appellant is unconstitutional,” and (2) "The jury instructions on the *113issue of scienter fail to meet the minimum constitutional standards enunciated by the United States Supreme Court in Hamling v. United States, 418 U. S. 87 (1974).”
Submitted July 10, 1978
Decided September 6, 1978
Michael Clutter, Robert Eugene Smith, for appellant.
Ken Stula, Solicitor, for appellee.
These are identical to contentions by appellant’s counsel made in Sewell v. State, 238 Ga. 495 (233 SE2d 187) (1977) and Teal v. State, 143 Ga. App. 47 (238 SE2d 128) (1977), cert. den.; appeal dismissed, U. S. Supreme Ct.. We find nothing in the record of this appeal that differentiates it from the rulings in those cases.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.